DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, filed 4/5/2021, with respect to informalities have been fully considered and are persuasive.  The objection of 2/4/2021 has been withdrawn. 

Reasons for Allowance
Claims 1-15 are allowed.
The following is an examiner’s statement of reasons for allowance: The claims of the present application are directed to 
An electronic device comprising:
a housing;
a touch screen display exposed through the housing;
a battery;
a plurality of antenna elements arranged for beamforming for directional wireless communication;
a first wireless communication circuit configured to provide first wireless communication with a first coverage through the antenna elements;

a processor disposed inside the housing and operatively connected to the touch screen display, the battery, the first wireless communication circuit and the second wireless communication circuit; and
a memory disposed inside the housing and operatively connected to the processor, wherein the memory stores instructions executed by the processor.
The closest prior art of Elder et al. (US 2016/0178560) and Norita et al. (US 2019/0059004) disclose the device described above (see Fig. 1).
However, the prior art does not further disclose: 
i. acquire an event associated with the first wireless communication circuit, set a beam pattern based on the event, and
perform a second wireless communication connection with an external device through the second wireless communication circuit and fixedly use the set beam pattern in the second wireless communication connection;
or
ii. determine whether an external device is in proximity to the electronic device using the first wireless communication circuit, enable at least one antenna element which is not all of the plurality of antenna elements, and
transmit data to the external device using the second wireless communication circuit and the enabled at least one antenna element.
.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID S HUANG whose telephone number is (571)270-1798.  The examiner can normally be reached on Monday - Friday, 9:00 a.m. - 5:00 p.m., EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shuwang Liu can be reached on (571) 272-3036.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/David S Huang/Primary Examiner, Art Unit 2631                                                                                                                                                                                                        4/10/2021